UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2079



JOSEPH N. BRIGGS,

                                              Plaintiff - Appellant,

          versus


CITY OF ASHEVILLE, Police Department; BUNCOME
COUNTY SHERIFF,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-05-73-1)


Submitted: March 23, 2006                     Decided: March 27, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph N. Briggs, Appellant Pro Se.      Curtis W. Euler, CITY
ATTORNEY’S OFFICE, Asheville, North Carolina; Julie M. Kepple,
BUNCOMBE COUNTY SHERIFF’S DEPARTMENT, Asheville, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph N. Briggs appeals the district court’s order

denying his Motion for Final Execution and Order to Preclude Exempt

Property    Rights.    We   have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Briggs v. City of Asheville, No. CA-05-73-

1 (W.D.N.C. Sept. 1, 2005). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would    not   aid    the

decisional process.



                                                                      AFFIRMED




                                    - 2 -